Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claims 1, 14 and 20:
the fourth time-varying changeable feature is a change in velocity and direction of travel of the first physical entity within the time period between the time tl and the time t2, a change in velocity and direction of travel of the second physical entity within the time period between the time tl and the time t2, and a change in velocity and direction of travel of the third physical entity within the time period between the time tl and the time t2,   
the fifth time-varying changeable feature is a change in physical size, physical weight and temperature within the time period between the time ti and the time t2, and 


The closest prior art of record, Jonas et al. (US 2015/0101061 A1) discloses a set of rules including several time-varying, changeable features and the analytics engine runs a set of rules based on STBs which have different combinations of spatial, non-spatial and temporal features including temperature. 

Pogue et al. (US 10,643,609 B1) discloses a display of a light on a human-interaction device and changes of light colors based on a certain limited number of colors using machine learning algorithms. 

Thota et al. (US 2007/0239648 A1) discloses change of velocity of different entities depending on different environments around the different entities so that the changes of velocity may be used as a rule for classifiers. 

Zhou et al. (Temporal reasoning with medical data—A review with emphasis on medical natural language processing) discloses physical weight changes of human entities which are used for classification towards the temporal representation and reasoning (TRR) in artificial intelligence and medical natural language processing (MLP). 

However, none of the references discloses in detail 

“the fourth time-varying changeable feature is a change in velocity and direction of travel of the first physical entity within the time period between the time tl and the time t2, a change in velocity and direction of travel of the second physical entity within the time period between the 
the fifth time-varying changeable feature is a change in physical size, physical weight and temperature within the time period between the time ti and the time t2, and 
the sixth time-varying changeable feature is a change in rate of consumption within the time period between the time ti and the time t2.”

as in the claims for the purpose of determining relationships between physical entities which are associated with static features and changeable features towards the entity resolution based on machine learning algorithms.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129